Citation Nr: 1740211	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1990 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection and assigned a 10 percent rating for right knee patellofemoral pain syndrome, effective December 13, 2000.  In May 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In October 2013, the Veteran testified during a hearing  before a Decision Review Officer.  A transcript of the hearing is of record.

In March 2016, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  In August 2016, a hearing clarification letter was sent to the Veteran to inform him that the VLJ who heard conducted the  March 2016 hearing was no longer employed by the Board, and to afford him the opportunity to appear at another Board hearing.  In September 2016, the Veteran requested another Board hearing, and, in  November 2016, the claim was remanded for that purpose.

In May 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of  the hearing is of record. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for right knee patellofemoral pain syndrome, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further development of this claim, prior to appellate consideration, is warranted.
 
On VA examination in June 2011, the Veteran reported constant grinding and sharp pain underneath the knee cap and on joint of medial and lateral knee with stiffness.  He also complained of his knee "giving way."  The examiner noted the Veteran's limitation of flexion, limitation of extension, and did not note any dislocation, frequent episodes of "locking," and effusion into the bone. 

Most recently, the Veteran was  afforded a VA examination in July 2013, at which time he   reported intermittent pain, stiffness, and limited range of motion.  The examiner noted the Veteran's limitation of flexion, limitation of extension, and functional impairment.  The examiner noted occasional use of braces and canes as assistive devices.  There was no notation of any dislocation, frequent episodes of "locking," and effusion into the bone. 

During the March 2016 hearing, the Veteran testified that, on a monthly basis, is knee could give out anywhere from three to seven times and he would fall three to five times a year.  At the time of the hearing, he was using a brace daily and had two canes and a stick as assistive devices.  During the May 2017 hearing, the Veteran testified to increased pain, slipping, and giving way in his knee.  He reported that he used assistive devices such as braces and a cane and could no longer drive.  He further reported that the medications he takes makes the pain more manageable, but does not always help.  

Considering the Veteran's assertions in conjunction with the time period since the July 2013 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); VAOPGCPREC 11-95 (1995).

The Board further notes that, since this claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016) on a case involving evaluation of service-connected knee disability.  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Here, inasmuch as the right knee disability is currently evaluated on the basis of limitation of motion, range of motion findings consistent with 38 C.F.R. § 4.59 and Correia are needed to properly evaluate the Veteran's right knee disability.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records from the VA Medical Center (VAMC) in Augusta, Georgia, and any associated facility(ies) since July 2013.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate, as well as whether separate ratings based on limitation of motion and instability are warranted,

Accordingly, this matter is hereby  REMANDED for the following action:

1. Obtain from Augusta VAMC (and any associated facility(ies) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since July 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected right knee disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays)  should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings-to include a clear finding as to whether the Veteran has right knee arthritis-should be reported in detail.

The examiner should conduct range of motion testing of the right knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The examiner should also conduct range of motion testing of the left knee, for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the right knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination .  If pain on motion is observed, the examiner should indicate the point at which pain begins.

Also for the right knee, if the examination is not conducted during a flare up., based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should indicate whether there is any ankylosis in the right knee, and, if so, whether it is favorable or unfavorable, and the angle at which the knee is held.

Further, the examiner should indicate whether there is subluxation or lateral instability in the right knee, and, if so, whether such is mild, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.   To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted ,adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether staged rating is appropriate, as well as whether separate ratings based on limitation of motion and instability are warranted).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


